Case 4:19-cv-13792-MFL-MJH ECF No. 20 filed 05/29/20        PageID.306   Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 GEORGE GALAITSIS and                        Case No. 4:19-cv-13792
 GIOANNIS J. (a/k/a JOHN)
 SKARAKIS,                                   Hon. Matthew F. Leitman

              Plaintiffs,                    Mag. Judge: Michael J. Hluchaniuk

 vs.

 BETA CAE SYSTEMS
 INTERNATIONAL AG, a Switzerland
 Company, and JENNIFER
 ATHANASIADIS, an individual,

              Defendants.



 DEFENDANT JENNIFER ATHANASIADIS’S RESPONSE IN SUPPORT
               OF HER MOTION TO DISMISS
                     PLAINTIFFS’ FIRST AMENDED COMPLAINT

       Defendant, Jennifer Athanasiadis (“Jennifer”) submits this reply brief in

support of her Motion to Dismiss Plaintiff’s First Amended Complaint.

                            I.     INTRODUCTION

       Plaintiffs’ response brief fails to present any compelling reason why the

Motion should not be granted. The premise of the arguments set forth in Response

(and in Plaintiffs’ erroneous request for sanctions) are based upon the misguided,

and insufficiently pled implication that the actions of BETA-SWISS must be

imputed to Jennifer, including allegations as to her subjective intent. The Response

                                         1
Case 4:19-cv-13792-MFL-MJH ECF No. 20 filed 05/29/20            PageID.307     Page 2 of 8




also takes vast liberties with the Federal pleading standards, and Plaintiffs’ own

pleadings with respect to intent, and other elements of the various claims asserted.

Finally, certain arguments set forth in Jennifer’s Motion have not even been

addressed in the Response, justifying dismissal on the grounds asserted.

                                 II.    ARGUMENT

A.    The request for sanctions is based upon the faulty premise
      that the actions of BETA-SWISS must be imputed to
      Jennifer.
      First and foremost, Jennifer must address the sanctions request set forth in

Plaintiffs’ footnote 1. (PageID.262). Jennifer’s attorneys conferred with Plaintiffs’

counsel, as required. Before even reading the Motion, counsel threatened sanctions

if the Motion was filed in a clear attempt to strong-arm Jennifer into withholding the

Motion, contrary to the purpose of the conferral rules. The Motion has a proper

purpose, and should be granted, with any request for sanctions disregarded.

      The argument for sanctions speaks to the flaws in the First Amended

Complaint, generally. Plaintiffs note that a motion was previously filed by BETA-

SWISS, precipitating the first amendment of the Complaint. Plaintiffs contend that

the present Motion is harassing because the Defendants are “closely aligned” but

they lose sight of the fact that it is their obligation to allege sufficient facts for each

cause of action against each party. They have not done so. They stretch the bounds

of logic in concluding that the allegations against Jennifer are sufficient. While she


                                            2
Case 4:19-cv-13792-MFL-MJH ECF No. 20 filed 05/29/20        PageID.308    Page 3 of 8




is a shareholder of BETA-SWISS, her role vis-à-vis the Plaintiffs is different in

many respects. There are also numerous arguments in Jennifer’s Motion that were

not set forth in BETA-SWISS’s Motion. Jennifer is well-within her rights to assert

her legal defenses, and she is not limited to arguments advanced by another party

before she was ever served. The fact that BETA-SWISS chose to answer the First

Amended Complaint is a complete red herring. Tellingly, Plaintiffs do not even cite

to Fed. R. Civ. P. 11 in their request for sanctions. The mere suggestion of sanctions

is a sideshow intended to cast doubt on the merits of the Motion, and should be

wholly disregarded.

B.    Plaintiffs have not adequately pled subjective intent to
      sustain several claims against Jennifer.

      As noted above, Plaintiffs conflate allegations against BETA-SWISS with

allegations against Jennifer. This is no more evident than in the discussion about

what has been pled with respect to Jennifer’s state-of-mind.         As to Jennifer,

individually, the allegations necessitate dismissal of claims for shareholder

oppression, breach of fiduciary duty, and tortious interference.

      1.     The contention that Plaintiffs need not plead the
             element of intent is unfounded, and ignores federal
             pleading standards.

      Apparently recognizing that intent is a required element of a shareholder

oppression claim, Plaintiffs suggest that there is a difference between what must be

pled, and what must be proven, citing to the procedural posture in Franks v. Franks,

                                          3
Case 4:19-cv-13792-MFL-MJH ECF No. 20 filed 05/29/20           PageID.309    Page 4 of 8




2019 WL 4648446 (Mich. Ct. App. Sept. 24, 2019), stating that a failure to plead the

requisite intent is “legally immaterial.” (PageId.269-70). This is illogical. Under the

well-settled standard set forth in Iqbal and Twombly, dismissal under Rule 12(b)(6)

is appropriate when the alleged facts fail to show that the claim for relief is plausible

on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is not “plausible on its face” if one

of the elements that must be proven has not been pled. See also, Bishop v. Lucent

Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008) (a complaint must include “all

material elements to sustain recovery”). No matter how it is worded, quite simply,

a cause of action cannot be sustained if what must be proven has not been pled.

      The procedural posture of Franks is irrelevant. As detailed in the Motion,

Franks makes clear that subjective intent is a critical element of a shareholder

oppression claim. The conduct alleged must be “done to bring about an unfair and

oppressive result.” Id. at *9.     For reasons detailed herein, Plaintiffs have not

sufficiently pled “acts” which connote willful action, and require proof of intent. Id.

      2.     The allegations as to Jennifer’s intent are mere
             threadbare recitations of the elements.

      Despite arguing that intent must not be pled, Plaintiffs nonetheless argue that

the fourth element of a shareholder oppression claim was sufficiently pled anyway,

citing to only three paragraphs in the First Amended Complaint. (PageID.272)

(citing PageID.140-41, ¶¶ 73, 78, 79).         These paragraphs are not sufficient.
                                           4
Case 4:19-cv-13792-MFL-MJH ECF No. 20 filed 05/29/20        PageID.310    Page 5 of 8




Paragraph 73 recites the exact language in the statute. Paragraph 78 states only that

Jennifer engaged in a “continuing course of conduct” that “interferes with the

interests of the member,” without further explanation of what Jennifer did, or how

or why such conduct was willful. Paragraph 79 is equally lacking, stating only that,

“Jennifer acted with the wrongful intent to interfere with George and John’s interests

as shareholders of BETA-USA.” (Page ID.140-41).

      “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Courts are not

required to accept as true legal conclusions couched as a factual allegation. Papasan

v. Allain, 478 U.S. 265, 286 (1986). The allegations cited by Plaintiff with respect

to this element do not provide even cursory allegations of willfulness, or intentional

acts. All they have done is recite the elements. To the extent Plaintiffs rely upon

other allegations as to Jennifer’s affirmative acts, they readily admit that the

purported acts pled against Jennifer were only that she “allowed” conduct by another

party, or “acquiesced” to such conduct. Plaintiffs cite no case law supporting that

Jennifer can be liable as a mere bystander.

      The foregoing requires dismissal of Count I for shareholder oppression.

Plaintiffs’ acknowledge that the same standard applies to breach of fiduciary duty

claims (Count III). Tortious interreference (Count VI) requires an even higher

standard – actual malice. This has not been sufficiently pled, either.

                                          5
Case 4:19-cv-13792-MFL-MJH ECF No. 20 filed 05/29/20        PageID.311    Page 6 of 8




C.    Plaintiffs argument that they have adequately alleged harm
      “as shareholders” lacks merit.
      Jennifer’s Motion provides legal precedent explaining why Plaintiffs have not

actually alleged that they were harmed “as shareholders,” which is also a

requirement for a shareholder oppression claim. (PageID.243-44). In response,

Plaintiffs set forth only a single flimsy argument: that Jennifer refused to pay them

fair market value for their shares. (PageID.274). For reasons detailed in the Motion,

there is no circumstance in which this can be imputed to Jennifer, and no explanation

for how this could be deemed oppressive.

D.    Plaintiff ignores several arguments in Jennifer’s Motion,
      justifying dismissal on those bases.

      1.     Count V for Conspiracy must be dismissed because of
             the agent-principal relationship between Defendants.

      Section D(2) of the Motion explains why there is no conspiracy because of

the agency relationship between Jennifer and BETA-SWISS on all matters alleged.

(PageID.247) (citing Blair v. Checker Cab Co., 219 Mich. App. 667 (1996)).

Plaintiffs’ own allegations state that Jennifer was “controlled by” BETA-SWISS

with respect to BETA-USA. (PageID.149, ¶122). If acting on behalf of BETA-

SWISS, there can be no conspiracy, and Count V must be dismissed.

      2.     Count VI for tortious interference alleges interference
             with Jennifer’s relationship with Plaintiffs, and must
             be dismissed as against her.



                                         6
Case 4:19-cv-13792-MFL-MJH ECF No. 20 filed 05/29/20          PageID.312    Page 7 of 8




      Plaintiffs also fail to address arguments as to their tortious interference claim.

The allegations concern an interference with Plaintiffs’ “advantageous relationship

with Jennifer.” (PageID.246) (citing PageID.148-49, ¶¶ 119, 120, 123). Jennifer

cannot be liable for tortiously interfering with her own relationship.

                               IV.   CONCLUSION

      WHEREFORE, the Court should grant Defendant Jennifer Athanasiadis’s

Motion to Dismiss Plaintiff’s First Amended Complaint pursuant to Fed. R. Civ. P.

12(b)(6) and for such other relief deemed appropriate.

Dated: May 29, 2020                            Respectfully Submitted,

                                               DUGGAN BERTSCH, LLC

                                               /s/ Brian C. Konkel
                                               Brian C. Konkel, Esq.
                                               303 W. Madison St., Suite 1000
                                               Chicago, Illinois 60606
                                               Tel: (312) 263-8600
                                               Bkonkel@dugganbertsch.com

                                               Robert L. Avers (P75396)
                                               DICKINSON WRIGHT PLLC
                                               350 S. Main Street, Suite 300
                                               Ann Arbor, MI 48104
                                               Tel: (734) 623-1672
                                               Ravers@dickinsonwright.com
                                               Attorneys for Defendant Jennifer
                                               Athanasiadis




                                          7
Case 4:19-cv-13792-MFL-MJH ECF No. 20 filed 05/29/20          PageID.313    Page 8 of 8




                          CERTIFICATE OF SERVICE


      The undersigned certifies that on May 29, 2020 he electronically filed

Defendant Jennifer Athanasiadis’s Reply in Support of her Motion to Dismiss

Plaintiffs’ First Amended Complaint with the Clerk of the Court using the ECF

system. Notice of this will be sent to all parties of record by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                                      /s/Brian C. Konkel
                                                      Brian C. Konkel, Esq.
                                                      DUGGAN BERTSCH, LLC
                                                      One of the Attorneys for
                                                      Defendant Jennifer
                                                      Athanasiadis
Dated: May 29, 2020




                                           8
